United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Berkeley, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1354
Issued: February 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 1, 2009 appellant filed a timely appeal from a May 5, 2008 merit decision of the
Office of Workers’ Compensation Programs denying her claim for compensation. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an emotional or physical condition
causally related to compensable work factors.
FACTUAL HISTORY
On October 19, 2007 appellant, then a 55-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained stress, as well as hypertension, headaches and
muscle tension, causally related to her federal employment. She indicated the date of injury was
September 25, 2007. In a narrative statement, appellant alleged a supervisor, Katrina Scott,
approached her “and proceeded in a loud, abrasive and threatening manner, to embarrass and
harangue me in front of my coworkers. She questioned me as to why I was not casing all the

Tuesdays’ mail. I replied that I had cased more than the required reference volume of mail for 8
hours of work per established policies and procedures. She demeaned me and berated me by
accusing me in a raised voice that I did not case enough mail for the eight hours of work.” She
also alleged that on September 19, 2007 the supervisor had questioned her in a threatening and
confrontational manner regarding her reference volume. Appellant stated this incident did not
adversely affect her because the supervisor was not her assigned supervisor on that day.
In a statement received on November 19, 2007, Supervisor Scott stated that on
September 25, 2007 appellant was instructed in a respectful and professional manner to case all
of her mail, the same information given to all the carriers regarding workload. As she discussed
the workload, appellant stated that she was not going to discuss it further and left the workroom.
Ms. Scott recorded appellant’s absence as absent without leave (AWOL).
In response to a request for additional information, appellant submitted a letter on
December 28, 2007 stating her encounter with Supervisor Scott on September 25, 2007 was the
sole contributing factor to her emotional condition. She noted that on September 27, 2007 her
supervisor denied her request for overtime, and she did not know if an overtime request for
October 1, 2007 was approved. Appellant asked Ms. Scott why she had marked AWOL for
September 25, 2007. She submitted three witness statements in support of her claim. An
October 18, 2007 statement from a coworker whose name is illegible reported that the coworker
heard Supervisor Scott on September 25, 2007 state in a loud voice that appellant must case all
of her mail. Another coworker, Ms. Cruz, stated that the supervisor’s voice was loud enough to
attract her attention. A third witness, Mr. Quintero, reported he heard the supervisor speaking
loudly to appellant on September 25, 2007.
By decision dated May 5, 2008, the Office denied the claim for compensation. It found
that appellant had not established any compensable work factors.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by factors of his federal employment.1 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.2 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
1

Pamela R. Rice, 38 ECAB 838 (1987).

2

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

3

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

2

workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.4
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.5 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.6
ANALYSIS
Appellant filed a traumatic injury claim, a form appropriate for an injury produced by
incidents occurring within one workday. Although the Office discussed a September 19, 2007
incident as well, appellant identified the September 25, 2007 incident with Ms. Scott was the sole
contributing factor to an injury. The allegation in this case was that the supervisor spoke in a
loud and abusive manner that embarrassed appellant in front of her coworkers.
While the Board has recognized that a compensable factor may be established based on
verbal abuse,7 not every statement that is uttered in the workplace is sufficient to give rise to a
compensable work factor.8 Ms. Scott denied speaking to appellant in a disrespectful tone. The
witness statements are of a general nature and indicate only that the supervisor raised her voice
while speaking to appellant regarding her work. It is well established that a raised voice does not
itself establish verbal abuse.9 There is no probative evidence of record that is sufficient to
establish verbal abuse by the supervisor in this case. While appellant may have felt
uncomfortable with Ms. Scott’s tone of voice, the Board finds that the evidence of record is not
sufficient to establish verbal abuse. Appellant has not established a compensable work factor.
To the extent that appellant briefly discussed matters involving leave and overtime, these
are administrative matters. As noted, administrative or personnel matters are compensable work
factors only if the evidence establishes error or abuse by the employing establishment. The
4

Lillian Cutler, 28 ECAB 125 (1976).

5

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

6

Margreate Lublin, 44 ECAB 945, 956 (1993).

7

David W. Shirey, 42 ECAB 783 (1991).

8

David C. Lindsey, Jr., 56 ECAB 263 (2005).

9

Beverly R. Jones, 55 ECAB 411 (2005); Karen K. Levene, 54 ECAB 671 (2003).

3

evidence of record does not substantiate evidence of error or abuse on the part of Ms. Scott in
placing appellant on AWOL.
On appeal, appellant argues that the witness statements were not given adequate
consideration, but as discussed, they establish only that her supervisor raised her voice, which is
not sufficient to establish a compensable work factor. Based on the evidence of record, no
compensable work factors have been substantiated. Since appellant has not established a
compensable work factor, the Board will not address the medical evidence.10
CONCLUSION
The Board finds that appellant has not established an emotional or physical condition
causally related to a compensable work factor.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 5, 2008 is affirmed.
Issued: February 1, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See Margaret S. Krzycki, 43 ECAB 496 (1992).

4

